Electronically Filed




                                                                                                             FILED IN
                                                                                                      14th COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                           JOHN D. KINARD                              4/1/2015 9:40:24 AM
                                                         DISTRICT CLERK                               CHRISTOPHER A. PRINE
                                                     GALVESTON COUNTY, TEXAS                                   Clerk


                                                                April 01,2015

    Christopher Prine Clerk
    14th Court of Appeals
    301 Fannin .. Sutte 2·15
    Houston, Texas 77002-2066

                                                NOTICE OF ASSIGNMENT ON APPEAL

                                  IN RE: The State of Texas vs. David Ruiz
                                  CASE NUMBER: 11-CR-1921
                                  212th District Court

    Dear Clerk:

    Please fmd enclosed a copy of the notice of appeal was tiled in the above case. This case is assigned to the 14th COURT OF
    APPEALS, HOUSTON TEXAS. Please note the following information.


                 Date of Judgment Appealed from: March 19, 2015 (Judgment Adjudicating Guilt)
                 Notice of Appeal: March I9, 2015
                 Motion for New Trial: N/A
                 Offense Convicted of: SEXUAL ASSAULT CHILD
                 Judgment and Sentence: Twenty (20) Years Institutional Division, TDCJ
                 Trial Judge: Patricia Grady
                 Court Reporter: Leslie Kesteron


    Any motions for Extension of Time to file the record on appeals must be filed directly with the Court of Appeals. A copy of this
    assignment letter is being mailed to all counsel of record. Thank you.



    Sincerely,

    JOHN D. KINARD                                                                                       11-CR-1921
    DISTRICT CLERK                                                                                       DCAPALCA
                                                                                                        Appeer - Assignment Letter to the Court of Ap
----H-br~.--.-I+..,--H--flf--------------------------.1;;:016487




                      600 59'" Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                               Plwne (4(J9j 766-2424 FaA (4(J9j 766-2292


                                                                                                                                        1
                                                   Electronically Filed


CC. Vlith Attaclnnent Notice of Appeal

CC: Jack Roady, Criminal District Attorney of Galveston County, Texas
    600 59'' Street, Suite 1001
    Galveston TX, 77551-4137



CC: Joseph Kyle Verret, Attorney for Appellant
    2029 Strand STE 3
    Galveston TX 77550




CC: Leslie Kesterson, Court Reporter
    212'' District Court
    600 59'" StrE!E!t
               TV   77~~1




               600 59'h Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                         Phone {409) 766-2424 FaX {409} 766-2292

                                                                                                          2
                                       Electronically Filed



                       CAUSE NUMBER---#~~~~~~~+-JlcR             1q~l
THE STATE OF TEXAS                                            IN THE DISTRICT COURT OF




                                   NOTICE OF APP~AL

       On this I
                  ·1
                       q?iday of      ;ili,euc i              ,(JOJ.5    the nefentbnt
individually or by Attorney, in the above styled and numbered cause by written notice
hereby excepts to Judgment/Sentence or appealable order. Defendant hereby gives
Notice of Appeal to be filed in the Court of Appeals, I ' 1 or 141h Supreme Judicial District:




                                               Attome;,  ~
                                               State B rNob
                                                                  tf     s:=f S•n?
The Following to be Completed by Clerk:




                                 _________________ Bar No. _ _ _ _ _ _ __

Telephone No.                                 Fax No. -:-:----::--:-::-:==:::-:--=--:-------:::---
Name of State's Attorney on Appeal: Jask Roady, Bar No. 24027780 Galveston Colllltv
Criminal District Attomey, Galveston County Courthouse, 600 59TH Street, Galveston,
Texas 77551 Phone No. (409) 766-2355 Fax No. (409) 766-2290
Defendant Incarcerated?    Yes ,/ No
Offense Convicted of: JW 1,<-Cl~A<s'So-v------\-~ t* ~"-' \ cJ...
Punishment Assessed: 'l.D '--leo._,..s;; \n-i>tHuJ1~ \)iV\Sitn.J. -n-::.cr
Who Assessed Punishment? Trial Court /             Jury
Appeals Consolidated under this Cause No: -----------------------------
Companion Case, if Applicable: ________--::-::-___________________________
Defendant on Appeal Bond? Yes               No_L___
                                                                 11-CR-1921
                                                                 DCAF




                                                                                                     3